FILE COPY




                              Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 26, 2020

                                        No. 04-20-00288-CR

                                   Neil Howard MCGINNIS,
                                          Appellant
                                              v.
                                    The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6773
                         Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER

       After Appellant’s trial, his trial counsel filed a Notice of Appeal. Appellant’s trial
counsel now asks that appellate counsel be appointed and the deadline to file an opening brief be
extended.
        We ABATE this appeal and REMAND the cause to the trial court. See Duncan v. State,
653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (authorizing appellate courts to abate appeals so the
trial court can assure the appellant has effective assistance of counsel).
       We ORDER the trial court to conduct a hearing, receive evidence as necessary—
including by electronic means such as a voice or video call—and make findings of fact and
conclusions of law with respect to the following questions:
       (1)     Has Appellant been assigned appellate counsel, or has he retained any appellate
               counsel?
       (2)     Is Appellant indigent?
       (3)     If Appellant is indigent and not already represented by court-appointed
               appellate counsel, does Appellant want court-appointed appellate counsel?
        If Appellant wants and is entitled to court-appointed counsel on appeal, the trial
court shall appoint counsel to represent Appellant.
       We ORDER the trial court to hold the hearing and deliver written findings of fact and
conclusions of law to the trial court clerk within FORTY-FIVE DAYS of the date of this order.
       We ORDER the trial court clerk to file in this court, not later than TWENTY DAYS
                                                                                     FILE COPY

 from the date it receives the trial court’s findings of fact and conclusions of law, a
 supplemental clerk’s record containing the court’s written findings of fact and conclusions of
 law.
         We ORDER the court reporter to make a record of the hearing and to file in this
 court, within TWENTY DAYS from the date of the hearing, a reporter’s record of the hearing.
        We DIRECT the clerk of this court to deliver a copy of this order to the trial court,
 Appellant, all counsel, the trial court clerk, and the court reporter.
        Appellant’s trial counsel’s request for extension of time to file the opening brief is
        MOOT.
        All other appellate deadlines are SUSPENDED pending further order of this court.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court